Judgment affirmed.

The plaintiffs in ejectment were the children and heirs at law of Joseph C. S. Durant, who was the son of Francis Durant who, on the 1st of May, 1838, conveyed the land in dispute to William I. Xing, “for and in consideration of the natural love and affection which I have and do bear unto my beloved son Joseph C. S. Durant. *252and of ten dollars to me in band paid by William I. King; . . to bave and to bold tbe said above described property unto tbe said William I. King, his executors, administrators and assigns, forever, upon tbe trusts nevertheless, and to and for tbe uses hereinafter mentioned, that is to say, for the sole and separate use of tbe said Joseph C. S. Durant, and tbe heirs of bis body during their natural lives, but should tbe said Joseph C. S. Durant depart this life, leaving no issue, then the above property to revert to, and become a part of, my estate.” Joseph C. S. Durant died in 1865. On tbe 1st of April, 1854, be conveyed to William I. King tbe premises in dispute by warranty deed. • Tbe defendants claimed, under William I. King, and their title was admitted by tbe plaintiffs to be good, provided Joseph O. 8. Durant had tbe right to sell tbe land to King by tbe deed just mentioned, and King thereby obtained tbe fee. Tbe judge held that under tbe deed of Francis Durant to King, Joseph O. S. Durant took an absolute fee and bad power to sell, and that when be sold King took the absolute fee from him. To this ruling tbe plaintiffs excepted.
Lester, Ravenel & Kenan, for plaintiffs.
F. G. duBignon and W. W. Fraser, for defendants.